DETAILED ACTION
                                          Claim Rejections - 35 USC §102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
2.	Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gbeminiyi A. Gbodimowo (US 2009/0076899 A1).
As per claim 1, Gbodimowo teaches “an apparatus comprising: memory,’ (); and 
at least one processor to execute computer readable instructions to at least: 
generate panelist-user data based on reference demographic information and self-reported demographic information, the reference demographic information and the self-reported demographic information corresponding to audience members of an audience member entity panel that are also registered users of a database proprietor, the reference demographic information from a panelist database of an audience measurement entity, and the self-reported demographic information from a user database of the database proprietor,” (fig. 8, [0093]); 

“select the first training model based on outputs of the first and second training models,” (figs. 10-14); and 
“generate a third model by making an adjustment to a demographic category of the first training model, the third model to adjust third demographic information,” (figs. 10-14).
	As per claim 2, Gbodimowo further shows “wherein the at least one processor is to generate the outputs by: applying the first training model to the first portion of the panelist-user data to generate a first result; and applying the first training model to a third portion of the panelist-user data to generate a second result,” (fig. 8, [0093]).
	As per claim 3, Gbodimowo further shows “wherein the at least one processor is to select the first training model based on the first result and the second result satisfying an accuracy threshold,” (fig. 8, [0093]).
	As per claim 4, Gbodimowo further shows “wherein the at least one processor is to access the reference demographic information as first age data, and access the self-reported demographic information as second age data,” (figs. 10-14).
	As per claim 5, Gbodimowo further shows “wherein the at least one processor is to make the adjustment to the demographic category of the first training model when the adjustment corrects a bias that is statistically significant,” ([0169]).

	As per claim 7, Gbodimowo further shows “wherein the at least one processor is to make the adjustment to the demographic category by redistributing probabilities of a probability density function corresponding to the first training model,” (figs. 10-14, [0169]). 
	As per claim 8, Gbodimowo teaches “a non-transitory computer readable medium comprising instructions that, when executed by at least one processor, cause the at least one processor to at least”: 
“generate panelist-user data based on reference demographic information and self-reported demographic information, the reference demographic information and the self-reported demographic information corresponding to audience members of an audience member entity panel that are also registered users of a database proprietor, the reference demographic information from a panelist database of an audience measurement entity, and the self-reported demographic information from a user database of the database proprietor,” (fig. 8, [0093]); 
“generate a first training model and a second training model, the first training model based on a first portion of the panelist-user data, the second training model based on a second portion of the panelist-user data,” (fig. 8, [0093]); 
“select the first training model based on outputs of the first and second training models,” (figs. 10-14); and 

	As per claim 9, Gbodimowo further shows “wherein the instructions are to cause the at least one processor to generate the outputs by: applying the first training model to the first portion of the panelist-user data to generate a first result,” (fig. 8, [0093]); and 
“applying the first training model to a third portion of the panelist-user data to generate a second result,” (fig. 8, [0093]).
	As per claim 10, Gbodimowo further shows “wherein the instructions are to cause the at least one processor to select the first training model based on the first result and the second result satisfying an accuracy threshold,” (fig. 8, [0093]).
	As per claim 11, Gbodimowo further shows “wherein the instructions are to cause the at least one processor to access the reference demographic information as first age data, and access the self-reported demographic information as second age data,” (figs. 10-14).
	As per claim 12, Gbodimowo further shows “wherein the instructions are to cause the at least one processor to make the adjustment to the demographic category of the first training model when the adjustment corrects a bias that is statistically significant,” ([0169]).
	As per claim 13, Gbodimowo further shows “wherein the instructions are to cause the at least one processor to make the adjustment to the demographic category by adjusting a coefficient matrix of the first training model,” ([0169]).

	As per claim 15, Gbodimowo teaches “a method comprising: generating, by executing an instruction with at least one processor, panelist-user data based on reference demographic information and self- reported demographic information, the reference demographic information and the self-reported demographic information corresponding to audience members of an audience member entity panel that are also registered users of a database proprietor, the reference demographic information from a panelist database of an audience measurement entity, and the self reported demographic information from a user database of the database proprietor,” (fig. 8, [0093]); 
“generating a first training model and a second training model by executing an instruction with the at least one processor, the first training model based on a first portion of the panelist-user data, the second training model based on a second portion of the panelist-user data,” (fig. 8, [0093]); 
“selecting, by executing an instruction with the at least one processor, the first training model based on outputs of the first and second training models,” (figs. 10-14); and 
“generating, by executing an instruction with the at least one processor, a third model by making an adjustment to a demographic category of the first training model, the third model to adjust third demographic information,” (figs. 10-14).

	As per claim 17, Gbodimowo further shows “wherein the selecting of the first training model is based on the first result and the second result satisfying an accuracy threshold,” (fig. 8, [0093]).
	As per claim 18, Gbodimowo further shows “accessing the reference demographic information as first age data, and accessing the self-reported demographic information as second age data,” (figs. 10-14).
	As per claim 19, Gbodimowo further shows “wherein the making of the adjustment to the demographic category of the first training model is based on the adjustment correcting a bias that is statistically significant,” ([0169]).
	As per claim 20, Gbodimowo further shows “wherein the making of the adjustment to the demographic category includes adjusting a coefficient matrix of the first training model,” ([0169]).
	As per claim 21, Gbodimowo further shows “wherein the making of the adjustment to the demographic category includes redistributing probabilities of a probability density function corresponding to the first training model,” (figs. 10-14, [0169]).


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.






                                                        Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM T NGUYEN whose telephone number is (571)270-1757. The examiner can normally be reached on Mon-Thurs 6-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Feb. 23, 2022                                                  /KIM T NGUYEN/                                                                        Primary Examiner, Art Unit 2153